Citation Nr: 1715211	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-49 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for an acquired psychiatric disability variously diagnosed as a panic disorder with agoraphobia, major depressive disorder, and posttraumatic stress disorder (PTSD).

3.  Entitlement to an extraschedular rating in excess of 10 percent for bilateral plantar fasciitis.

4.  Entitlement to an initial compensable rating for multiple lipomas.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to an increased rating in excess of 10 percent rating assigned to his right elbow medial epicondylitis.

7.  Entitlement to an earlier effective date assigned to his right medial epicondylitis.
8.  Entitlement to an initial increased rating in excess of 10 percent for a right elbow epicondylitis, impairment of supination and pronation.

9.  Entitlement to an earlier effective date assigned to his right elbow epicondylitis impairment of supination and pronation.

10.  Entitlement to a total disability rating of individual unemployability (TDIU).

11.  Entitlement to service connection to lymphoma due to Gulf chemical exposure.

12.  Entitlement to an assignment of a temporary 100 percent rating due to convalescence.


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to June 1999. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In November 2011, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

By way of procedural history, in February 2012, the Board remanded the Veteran's appeals on the issues of entitlement to service connection for headaches, entitlement to an initial compensable rating for multiple lipomas, and an extraschedular rating in excess of 10 percent for bilateral plantar fasciitis for additional development.  Alongside these appeals, the Board remanded the Veteran's claim for service connection for PTSD for issuance of a statement of the case (SOC) from which the Veteran filed a substantive appeal.  

Turning to the Veteran's appeal for PTSD, the Board recognizes that the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for psychiatric disorders encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial compensable rating for multiple lipomas, entitlement to an extraschedular rating in excess of 10 percent for bilateral plantar,  fasciitis, entitlement to service connection for hypertension, entitlement to an increased rating in excess of 10 percent rating assigned to his right elbow medial epicondylitis, entitlement to an earlier effective date assigned to his right medial epicondylitis, entitlement to an initial increased rating in excess of 10 percent for a right elbow epicondylitis, impairment of supination and pronation, entitlement to an earlier effective date assigned to his right elbow epicondylitis impairment of supination and pronation, entitlement to a TDIU, entitlement to service connection to lymphoma due to Gulf chemical exposure, and entitlement to an assignment of a temporary 100 percent rating due to convalescence.

are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current acquired psychiatric disability is related to physical trauma in service.

2.  The Veteran's current migraine headaches are related to physical trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability to include PTSD are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for headaches are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the Board is granting the Veteran's appeals for service connection for an acquired psychiatric disability headaches and remanding the claims for an initial compensable rating for lipomas and a extraschedular rating for bilateral plantar fasciitis there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Merits - Acquired Psychiatric Disability 

The Veteran contends that his acquired psychiatric disability is related to blunt force trauma to the top of his head.  Upon review of the evidence, the Board finds that the evidence supports the Veteran's contention and service connection is warranted.

In terms of a current disability, the Board notes that the Veteran has continuously demonstrated some form of acquired psychiatric disability beginning with a panic disorder without agoraphobia with insomnia, and most recently in a July 2016 VA treatment note as panic disorder with agoraphobia, major depressive disorder, and PTSD.  See Holton, supra (element 1).

In terms of incurrence, the Veteran has consistently reported from his initial VA examination in August 2008 that he was assaulted by a group of men.  This altercation he related ended with police involvement, the Veteran being struck by a bat, and stitches to the Veteran's head.  The Veteran's service treatment records corroborate these injuries as a Department of Defense clinician wrote in the Veteran's August 1990 service treatment record that the Veteran was "involved in an altercation in town.  Several lacerations to top of head.  Bruises and abrasions over body. [Indiscernible] seen by local med personnel 8-10 sutures in head.  Suture appear intact."  Considering this evidence, the Board finds that the Veteran did suffer an in-service injury.  See Holton, supra (element 2)

Turning the last component of service connection, an etiological relationship between the Veteran's in-service incurrence and his current disability, the Board notes that there are two medical opinions in the claims folder, the first from a May 2015 VA examiner and the second from a June 2016 independent medical examiner.  

At the onset, the Board notes that the VA examiner's opinion provided in May 2015 is deficient.  This examiner's opinion only addresses a potential relationship with PTSD and not the Veteran's other diagnosed acquired psychiatric disabilities.  Moreover, the examiner focuses on the lack of a diagnosis of PTSD to rationalize his opinion.  However, within a little over a year, in a July 2016 VA treatment note, the Veteran was provided with a diagnosis of PTSD from his treating psychiatrist.  This same treating psychiatrist from July 2016 VA treatment note wrote that the Veteran's symptoms of PTSD began in his early twenties and that he has been treated on an outpatient basis since 1995 which contradicted the May 2015 VA examiner.  Additionally, it is confusing that while the Veteran's STRs and statements provide ample evidence that he was hit with an object with such force to require eight to ten sutures, the examiner paradoxically wrote that there is no history of a traumatic brain injury and provides no discussion about this injury.  For these reasons, the May 2015 VA examiner opinion is of little to no probative value.

Turning to the independent medical opinion provided by the Veteran, this examiner provides a detailed account of the Veteran's medical history including a detailed discussion about the Veteran's corroborated statement on his in-service assault.  The examiner then proceeded to address the Veteran's psychiatric history since separation from service; he then diagnosed the Veteran with PTSD, Panic Disorder, Agoraphobia, and Major Depressive Disorder.  He went on to explain that the Veteran's PTSD is "inextricably intertwined with his other psychiatric conditions, and as a result, it is impossible to differentiate..."  This examiner's opinion, in sum, supports an etiological relationship between the Veteran's in-service assault and his current diagnosis of PTSD based on the Veteran's symptoms and the nature of his assault.  The rationale provided by the medical examiner is consistent with the facts of the case and it adequately explains the various diagnoses the Veteran has had since service, and thus this opinion is of greater probative value.

Finally, the Board notes that the Veteran was first provided with a PTSD examination in August 2008, and while this examination did not include a medical opinion as to the etiology of the diagnosed acquired psychiatric disabilities, it does provide implicit support for the independent medical examiner position.  This August 2008 examiner ultimately did not diagnose the Veteran with PTSD, but he does note "the patient appears to meet the DSM-IV stressor criterion for PTSD [...] and the Veteran was confused by the concept of PTSD and appeared to be unsure of the claim."  Additionally, this examiner makes numerous notations of a possible traumatic brain injury.  He notes under the Axis III portion of this examination "possible brain injury."  This examiner goes on to also note that there is mild to moderate impact on social and occupational function due to possible TBI.  This evidence that the August 2008 VA examiner was somewhat uncertain about the Veteran's diagnosis lends implicit support to the June 2016 independent examiner's opinion that the Veteran's PTSD symptoms are intermingled with his other acquired psychiatric disabilities which in turn has led to different interpretations of the Veteran's symptoms overtime.  Conversely, as this examination report implicitly bolsters the independent medical examiner opinion, it undercuts the opinion of the May 2015 VA examiner.  The May 2015 examiner's lack of discussion about a possible TBI and the conclusion that there is no evidence of a TBI demonstrate an inaccurate perception of the facts of the Veteran medical history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (An opinion based upon an inaccurate factual premise has no probative value).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304  (2008) (Most of the probative value of a medical opinion comes from its reasoning and the Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  Considering the foregoing, the evidence supports the Veterans contention that there is a positive relationship between the Veteran's in-service assault and his current diagnosis of PTSD.  See Holton, supra (element 3).

In sum, the evidence supports the Veteran's contention that he has PTSD, that there was an in-service assault, and while there are conflicting opinions on etiology, the more probative evidence supports a finding that this in-service assault is at least as likely as not related to his current diagnosis of PTSD.  Therefore service connection for an acquired psychiatric disability to include PTSD is warranted.

Merits - Headaches

The Veteran contends that his headaches began after being struck in the head in service and have continued until the present time.  Upon review, the evidence supports the Veteran's contention and service connection for headaches is warranted.

Turning to the elements of service connection, there is no dispute in the record on the elements of a current headache disability and an incident in-service.  The Veteran's April 2014 VA examination and most recently a June 2016 VA treatment records have acknowledged that the Veteran has a current diagnosis of headaches (i.e. Holton, element 1).  Likewise, an STR from August 1990, an April 2014 VA examination report, and a June 2016 independent medical examiner report, confirm an in-service injury in the form of a blunt force trauma to the Veteran's head (i.e. Holton, element 2).  Thus, the sole element in dispute is whether the Veteran current headaches are related to the above mentioned blunt force trauma (i.e. Holton element, 3).  On this issue there are two medical opinions, one from a June 2016 independent medical examiner and another from an April 2014 VA examiner.  The more probative evidence supports the Veteran's contention.  In so finding, the Board notes that the April 2014 VA examiner did not address the Veteran's statement of continuous symptomology since service while the independent medical examiner did address these statements along with the medical evidence in the claims file.  See also Nieves-Rodriguez v. Peake, supra.

In sum, the Board finds that on the sole issue in dispute, the issue of a medical nexus, the more probative evidence is in support of the Veteran, and as such, service connection for headaches is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disability variously diagnosed as a panic disorder with agoraphobia, major depressive disorder, and PTSD is granted.

Entitlement to service connection for a headache disability is granted.


REMAND

Outstanding Social Security Administration Records

Regrettably, before adjudication can continue on the issues of entitlement to an initial compensable rating for lipomas and an extraschedular rating for plantar fasciitis, a remand is necessary to collect potentially relevant documents from the Social Security Administration (SSA).  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  In an August 2016 correspondence, the Veteran wrote that he was now the recipient of Social Security Benefits.  There is no evidence in the claims file that VA has taken the appropriate steps to obtain any records from SSA, and thus, before adjudication of the Veteran's claims can continue, such an effort must be made.

Update VA Treatment Records - El Paso VA Health Care System

It appears that the Veteran continues to receive VA care from the El Paso VA Health Care System in El Paso, Texas.  Given the fact that the claims file contains medical treatment records from the Veteran up until July 2016, the RO should ensure that the VA treatment records are appropriately updated before the appeals are returned to the Board.  See 38 C.F.R. § 3.159 (2016).

Manlincon - From May 2016 and July 2016 Rating Decisions

The RO issued two rating decisions in May 2016 and July 2016.  In response the Veteran filed timely notices of disagreements (VA form 21-0958) in June 2016 and August 2016 respectively.  In these notices of disagreements, the Veteran disagreed with the issues of 1) service connection for hypertension, 2) the 10 percent rating assigned to his right elbow medial epicondylitis, 3) the effective date assigned to his right medial epicondylitis, 4) the initial rating assigned his right elbow epicondylitis, impairment of supination and pronation, 5) the effective date assigned to his right elbow epicondylitis, impairment of supination and pronation, 6) entitlement to a total disability rating of individual unemployability, 7)  entitlement to service connection to lymphoma due to Gulf chemical exposure, and 8) assignment of a temporary 100 percent rating due to convalescence.  The record does not contain evidence that the RO has provided the Veteran with a statement of the case (SOC).  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Under these circumstances the Board has no discretion and must remand these matters for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records should be collected from the El Paso VA Health Care System in El Paso, Texas and all associated outpatient center and clinics.  In particular, the AOJ should retrieve VA treatment records from July 2016 to present should be collected.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Request from SSA all of the records related to the Veteran's claim for Social Security disability benefits, including medical records and copies of any decisions or adjudication, and associate them with the claims folder.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to an initial compensable rating for multiple lipomas and an extraschedular rating in excess of 10 percent for bilateral plantar fasciitis.  If the benefits sought on appeal are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

4.  The AOJ should issue a SOC as to the claims of 1) service connection for hypertension, 2) the 10 percent rating assigned to his right elbow medial epicondylitis, 3) the effective date assigned to his right medial epicondylitis, 4) the initial rating assigned his right elbow epicondylitis, impairment of supination and pronation, 5) the effective date assigned to his right elbow epicondylitis, impairment of supination and pronation, 6) entitlement to a total disability rating of individual unemployability, 7)  entitlement to service connection to lymphoma due to Gulf chemical exposure, and 8) assignment of a temporary 100 percent rating due to convalescence. If the Veteran files timely substantive appeal, this issue should be returned for review by the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


